Citation Nr: 1226596	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for vascular (migraine) headaches from July 16, 2007, to July 4, 2011, and to a rating higher than 30 percent since July 5, 2011.

2.  Entitlement to a compensable rating for bilateral inguinal hernia.

3.  Entitlement to a rating higher than 20 percent for residuals of a right shoulder strain with a tear of the anteroinferior labrum and degenerative arthritis (right shoulder disability), except for when the Veteran had a temporary total convalescent rating from August 6, 2008, to September 30, 2008.

4.  Entitlement to a rating higher than 20 percent for degenerative disc disease (DDD) of the cervical spine (cervical spine disability) from July 16, 2007, to July 4, 2011, and to a rating higher than 30 percent since July 5, 2011.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 1991 and from August 1997 to August 2002.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a March 2008 rating decision, the RO denied service connection for chronic disabilities manifested by joint and muscle pain, including compensation pursuant to 38 C.F.R. § 3.317 for undiagnosed illness following service in the Southwest Asia Theater of operations during the Persian Gulf War.  The RO also confirmed and continued 0 percent (i.e., noncompensable) ratings for vascular headaches and bilateral inguinal hernia, a 20 percent rating for DDD of the cervical spine, and a 10 percent rating for a right shoulder disability.


A subsequent December 2008 RO rating decision also denied service connection for gastroesophageal reflux disease (GERD), but granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating for the condition retroactively effective from April 21, 2008, and granted service connection for bilateral tinnitus and assigned a 10 percent rating retroactively effective from July 27, 2008.  However, the RO confirmed and continued a noncompensable rating for hearing loss and denied the Veteran's claim for a temporary 100 percent convalescent rating for his right shoulder disability under the provisions of 38 C.F.R. § 4.30.  He did not, in response, complete the steps necessary to perfect an appeal to the Board of any of these other claims, including concerning the initial ratings and/or effective dates that were assigned for his service-connected PTSD and bilateral tinnitus.  So these other claims are not presently before the Board.  See 38 U.S.C.A. § 7105(a) (2002); 38 C.F.R. § 20.200 (2011); and Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also in December 2008, following a VA examination of the joints in November 2008, the RO increased the rating for the Veteran's right shoulder disability from 10 to 20 percent, retroactively effective from July 16, 2007.  He continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).

In January 2009, following receipt of documentation of right shoulder surgery that had been performed in August 2008, the RO granted a temporary 100 percent rating for the right shoulder disability under the provisions of 38 C.F.R. § 4.30 to compensate the Veteran for his need to convalesce following that surgery.  This temporary 100 percent convalescent rating was in effect from August 6, 2008, to October 1, 2008, at which point the prior and recently-assigned 20 percent rating resumed.  Also in that January 2009 rating decision, the RO granted special monthly compensation (SMC) based on schedular housebound criteria being met from August 6, 2008, to October 1, 2008.

In January 2010, the Veteran filed a claim for service connection for his hernia scars.  And following a VA examination in March 2010, an RO rating decision that same month granted service connection for these scars and assigned a separate 10 percent rating for them retroactively effective from January 25, 2010, the date of receipt of this claim.  The Veteran did not, however, in response, separately appeal this rating and/or effective date, so this claim also is not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; and Grantham, supra.

As support for his claims that were before the Board, the Veteran testified at a videoconference hearing in January 2010 before the undersigned Veteran's Law Judge of the Board.  During the hearing, the Veteran referred only to joint and muscle pain associated with his already service-connected cervical spine and right shoulder disabilities, so it was discussed whether he was withdrawing his claims for service connection for joint and muscle pain due to undiagnosed illness.

Thereafter, in September 2010, the Board remanded all of the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration.  The remand of the claims for service connection for joint and muscle pain, as manifestations of undiagnosed illness (rather than as due to the already service-connected cervical spine and right shoulder disabilities) was to clarify whether the Veteran was indeed withdrawing these claims or, instead, continuing to appeal them.  The remand of the remaining claims for higher ratings for the 
service-connected disabilities affecting the Veteran's cervical spine and right shoulder, and regarding his vascular (migraine) headaches and bilateral inguinal hernia, was to obtain additional medical treatment records that were relevant and to have the Veteran undergo another VA compensation examination to reassess the severity of these disabilities.


Following and as a result of that September 2010 Board remand, the Veteran was provided a VA examination on July 5, 2011.  During the examination, he indicated he was unaware that he had claimed entitlement to service connection for joint and muscle pains unrelated to his already service-connected disabilities (referring to his cervical spine and right shoulder disabilities).  So, in an April 2012 Informal Hearing Presentation, the Veteran's representative confirmed the Veteran was withdrawing his claims for service connection for chronic disabilities manifested by joint and muscle pain, including specifically for compensation pursuant to 38 C.F.R. § 3.317 for undiagnosed illness following and as a result of his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Hence, these two claims are no longer at issue.  38 C.F.R. § 20.204.

As concerning the claims that remain, for higher ratings for the cervical spine, right shoulder, headache, and hernia disabilities, in a November 2011 decision the RO granted service connection for right upper extremity radiculopathy associated with the DDD of the cervical spine and assigned a separate 20 percent rating retroactively effective from July 5, 2011, the date of the VA compensation examination the Veteran had undergone on remand.  The RO also increased the rating for the underlying DDD of his cervical spine from 20 to 30 percent, also retroactively effective as of that July 5, 2011, VA examination, and increased the rating for his vascular (migraine) headaches from 0 to 30 percent, as well retroactively effective as of that July 5, 2011, VA examination.  While he did not, in response, appeal the separate rating and/or effective date assigned for his right upper extremity radiculopathy - meaning this claim is not currently before the Board - he has continued to appeal for even higher ratings for the underlying DDD of his cervical spine and for his vascular (migraine) headaches.  See Grantham, 114 F.3d at 1158-59; AB, 6 Vet. App. at 38-39.



FINDINGS OF FACT

1.  Since June 2007, the month prior to filing his increased-rating claim on July 16, 2007, so not just since July 5, 2011, the Veteran has had characteristic prostrating attacks of vascular (migraine) headaches occurring on average once a month over the last several months and often several times during a given week, but never to the point of causing severe economic inadaptability.

2.  There has been no recurrence of his bilateral inguinal hernias, and he wears a belt or truss for prophylactic reasons only.

3.  From July 16, 2007, to July 4, 2011, the DDD affecting his cervical spine was manifested by range of motion limited by pain to 35 degrees of flexion, with no additional loss of motion on repetitive use and no incapacitating episodes.

4.  Since July 5, 2011, this cervical spine DDD has not resulted in unfavorable ankylosis of the entire cervical spine or any incapacitating episodes during the past 12 months, meaning bed rest prescribed by a physician and treatment by a physician.

5.  The Veteran is right-hand dominant (i.e., right handed), so the right shoulder disability is affecting his dominant, meaning major, shoulder.

6.  He had a temporary 100 percent convalescent rating for this right shoulder disability from August 6, 2008, to September 30, 2008.

7.  As of July 5, 2011, his right shoulder had 50 degrees of abduction, which decreased to 40 degrees with repetitive motion, so to less than midway between his side and shoulder.



CONCLUSIONS OF LAW

1.  The criteria are met for the higher 30 percent rating for the vascular (migraine) headaches even as of June 2007 (so not just since July 5, 2011), although not for an even greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria are not met for a compensable rating for the bilateral inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2011).

4.  From July 16, 2007, to July 4, 2011, the criteria are not met for a rating higher than 20 percent for the DDD of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011). 

5.  Since July 5, 2011, the criteria also are not met for a rating higher than 30 percent for the DDD of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011). 

6.  As of July 5, 2011, the criteria are met for a disability rating of 30 percent, though no greater rating, for the right shoulder disability (that is, even aside from the separate 20 percent rating that also has been assigned for the associated right upper extremity radiculopathy).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of these claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit Court's framework (see Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id. at 1704.  The Supreme Court rejected the Federal Circuit Court's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party - to show the error was harmful.  Id. at 1704-05.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id. at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while a Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to 

the final Board decision and final Agency adjudication of the claim...served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Court nonetheless determined that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the Federal Circuit Court vacated and remanded important aspects of the Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit Court concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit Court held, "insofar as the notice described by the [Court] in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F.3d at 1277. 

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007.  This letter was sent prior to initially adjudicating his claims in the March 2008 decision at issue in this appeal, so in the preferred sequence.  And that letter also complied with all dictates of Dingess, including insofar as apprising him of the "downstream" disability rating and effective date elements of his claims.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private medical records as identified and authorized for release by him, and VA evaluation and treatment records, including the reports of his VA compensation examinations assessing and reassessing the severity of the service-connected disabilities at issue in this appeal.  Notably, his more recent VA treatment records were obtained and the most recent VA compensation examination provided in July 2011, following and as a result of the Board's September 2010 remand, and the report of this most recent examination contains the findings needed to address all pertinent rating criteria and determine whether higher ratings are warranted for the disabilities at issue.

The Veteran's representative asserts that the claim for an increased rating for the bilateral inguinal hernia should be remanded again for physical examination of the hernia, but the Board finds this unnecessary.  The Veteran was provided an examination in March 2010 in relation to his claim for service connection for hernia scars, and that examination revealed painful hernia scars - thus, the reason that the RO, in March 2010, granted service connection and a separate 10 percent rating for these scars (that is, apart from the existing 0 percent, i.e., noncompensable rating for the underlying bilateral, meaning right and left, inguinal hernias).  During a more recent VA examination of the underlying hernia, itself, in July 2011, the examiner noted that physical examination of the hernia was inadvertently omitted, and that, if it was determined there was insufficient information to reach any conclusions regarding the severity of the Veteran's hernia, he should be seen for direct re-examination if absolutely required.  However, this examiner also indicated that requiring the Veteran to present for physical examination would present a significant inconvenience to him without adding to the information necessary for a decision in this case.  The representative argues that physical examination nevertheless is necessary to provide sufficient information for adjudication of this claim.  The Board disagrees.  The evidence of record indicates there has been no complaint of, or treatment for, either hernia or any symptoms thereof, and the Veteran himself readily admitted there has been no recurrence of his hernia and that he wears a support belt or truss for prophylactic reasons only.

The Board therefore finds there is sufficient information and evidence of record to adjudicate this claim.

Hence, in obtaining the additional evaluation and treatment records the Board had cited as potentially relevant and in having the Veteran undergo the additional VA compensation examination in July 2011 to reassess the severity of his 
service-connected disabilities at issue, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  See, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when there, alternatively, need only be "substantial," even if not "exact," compliance with remand directives).

The Veteran and his representative also have submitted statements in support of the claims.  And, as mentioned, the Veteran also was provided an opportunity to testify at a  hearing before the undersigned Veterans Law Judge of the Board.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2. 

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


A.  Vascular (Migraine) Headaches

The Veteran's vascular headaches were rated as 0-percent disabling (meaning noncompensable) from July 16, 2007, to July 4, 2011, and have been rated as 30-percent disabling effectively since July 5, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 provides that a 0 percent rating is warranted for migraines that are less frequent.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months. And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating", nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100, verbatim, but does not specifically address the matter of what is a prostrating attack). By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence of record during this initial time period at issue includes a VA emergency department treatment record dated in June 2007, when the Veteran was seen for a headache all over his head since five hours prior.  He reported no nausea or dizziness, no sensitivity to light or noise, and no change in vision.  He indicated  he had chronic neck pain and used to have frequent migraines, but not since 2002.

This coincides with the initial 0 percent rating for his headaches that was effective as of August 18, 2002.

He was assessed with headaches.  In July 2007, he reported to his VA physician that he was experiencing an increase in headaches, hence, the claim for a higher rating for this disability.

In response to this claim, he was provided a VA compensation examination in September 2007.  During that examination, he reported the course of his headaches since onset as stable.  He had not been hospitalized due to his headaches.  He indicated that he had begun having headaches in 2002, had an exacerbation in June 2007, and was treated with a Toradol injection at the time.  He stated that he was having headaches more frequently and treated them with over-the-counter medications.  Sometimes he "just wait[ed] it out."  He reported having headaches three to four times a week and that these headaches usually lasted for two to three hours.  However, on examination, he also acknowledged these attacks were not prostrating, and that ordinary activity was possible during these attacks.  The effect these headaches had on his usual daily activities was that he had to decrease his activity level, and sometimes stop all activities, for the duration of the headache.  Later in the same examination report, it was noted that he had missed less than one week of work in the past 12-month period due to doctor's appointments, so on account of evaluation or treatment of these headaches.

No other treatment records dated in 2007 noted additional complaints referable to headaches.  An April 2008 VA treatment record, however, again documented treatment at the emergency department for headaches that had lasted all day, requiring the Veteran to stay in bed.  He tried the prescription medication he had for headaches, but to no avail.  He denied vomiting, but reported blurred vision at times.  He stated that his headaches began with pain in his neck that spread along the scalp and ended with a throb in the bilateral forehead area.  He was assessed with recurrent headaches.  A May 2008 VA treatment record noted an assessment of migraine, and it was advised that he continue using sumatriptan spray as needed.  A record of time and attendance noted that, on May 18, 2008, he requested two hours of leave due to migraine headache and diarrhea.

A statement from the Veteran's sister dated in June 2008 indicated he had gone to her home with a severe headache, nausea, and sight impairment.  He had spent hours on her couch until her husband or his wife could drive him home.  The Veteran's sister stated that he had missed several family events due to these headaches, and personality and mood swings that affected his family relationships.  

The Veteran also submitted a statement in June 2008 contending that his headaches had been prostrating and still were.  He stated that, as his sister did earlier in June 2008, he had had a headache so severe while on his way home from work that he had to stop by his sister's house to rest.  He was there for four hours and then had to be helped to his vehicle to be driven home by his wife.  He also maintained that he had received injections from VA for his headaches.  He argued that the September 2007 VA examiner never explained to him what "prostrating" meant, so he in turn did not report that his headaches were prostrating.

VA treatment records dated in March and July 2009 noted headaches that were uncontrolled.  The July 2009 medical record also noted the Veteran had had a headache just two days prior to being seen.

In August 2009, he had a neurology consult, when he referred to having frontal pain that gradually worsened to the point that he was unable to see or do any activities.  He mentioned having these symptoms two to three times a week and usually requiring rest in a dark place.  No medication helped.  Neurological examination revealed normal visual fields to confrontation; his pupils were reactive to light.  There was no evidence of March Gunn pupil.  Testing with close card testing was 14/21 with correction bilaterally, and fundi was benign.  There were normal ocular movements with no evidence of any ptosis or significant nystagmus.  Facial sensation and movement, and masseter movement and strength were normal.  The Veteran also had normal ability to bite and blow out cheeks, and his hearing was normal bilaterally.  Gag reflex and palate movement also were normal, as was swallowing.  Also found to be normal were shoulder elevation and shrugging, sternocleridomastoid function, and tongue bulk and strength.  There was no evidence of any fasciculations.  Muscle strength was normal in both the upper and lower extremities.  And sensory examination was normal as well.  Also, cerebellar functions were found to be normal.  He had normal gait, tone in his upper and lower extremities, speech, and movements, and there was no evidence of tremor or atrophy in his extremities.  He had normal reflexes, as well, with a negative Babinski response bilaterally.  The diagnostic impression was headaches and tension headaches that were not resolving with medications.  It was noted that he had referred some scotoma occasionally with these headaches.

In January 2010, the Veteran testified that he sometimes had headaches two to three times a week, with each one lasting three to six hours.  When he had these headaches, he would rest in a place with the lights off.  He was unable to look at lights when he had headaches, and he would see white flashing dots.  He reportedly had fallen due to severe headaches.  He also reported having received Toradol shots for his migraines.  He reported four emergency room visits in the past year due to his headaches.

A May 2010 VA psychiatric note documented reports of headaches that were throbbing in nature, and that felt like "someone kicked in [the Veteran's] head."  He sometimes saw a line in his vision and sometimes heard a high-pitched noise in conjunction with these headaches.  He reported having headaches at least three to four times a week.  They occasionally woke him at night.  A dark atmosphere and ice packs helped sometimes, but he did not want to miss work.  He also sometimes experienced vertigo along with the headaches, and had almost fallen on occasion.

When this evidence is considered as a whole, so in the aggregate or collectively, it indicates that since June 2007 or thereabouts, so since the month prior to filing this increased-rating claim on July 16, 2007, hence, not just since July 5, 2011, the Veteran has had characteristic prostrating attacks of vascular (migraine) headaches occurring on average once a month over the last several months and often several times during a given week, but never to the point of causing severe economic inadaptability.  He thus is entitled to the higher 30 percent rating for these headaches even as of June 2007, thus, from an earlier effective date, so not just since July 5, 2011, although not an even greater rating.


According to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, there was an increase in disability as of June 2007 when the Veteran experienced an acute exacerbation of his headaches.  He admittedly had not experienced any such exacerbation since 2002.  Therefore, since the June 2007 exacerbation was just one month prior to filing his increased-rating claim on July 16, 2007, so well within the required one year immediately preceding this claim, this higher 30 percent rating must go back to June 2007 because that is when the increase is shown to have occurred - in other words, when it was factually ascertainable according to 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).


As, however, this migraine headache disability has never been more than 30-percent disabling at any time since, the Board cannot "stage" this rating.  Hart, supra.

The Board's review of the evidence in the file reveals that, while the Veteran has experienced worsening headaches, they have not been so severe as to have caused severe economic inadaptability.  He has described having to take time off from work (sick leave) on account of his headaches, but only relatively occasionally so not a whole lot in comparison to the amount of time he has not had to take leave.  This is worth mentioning because, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Hence, his 30 percent rating now assigned for this disability contemplates there will be occasions when he will have to take sick leave on account of this disability.  It has not been shown, however, that this has had any consequent effect on his earning capacity so as to, in turn, suggest severe economic inadaptability.

During his most recent July 2011 VA compensation examination, the Veteran reported headaches at least three times each week, typically lasting one to two hours.  He reported having prostrating headaches at least twice a week.  He indicated that, if the headaches occurred late in the day, he sometimes was able to wait until he got home to take his medication and go to bed.  Whenever possible, he would lie down at work until his medication eased the headache; otherwise, he would leave work.  He reported the course of this condition as intermittent with remissions.  He reported no hospitalization related to his headaches.  Examination revealed normal mental status, intact cranial nerves, and normal cerebellar function.  During prostrating headache attacks, he reportedly was unable to do anything except activities of daily living related to personal care.  He reported losing seven to eight days of work in the past 12-month period due to these headaches, which, though noteworthy, is not an inordinate amount of time on sick leave to suggest severe economic inadaptability.

For these reasons and bases, the evidence supports assigning the higher 30 percent rating he has received during the pendency of this appeal from an earlier effective date, namely, back to June 2007 (rather than just as of July 5, 2011).  But the preponderance of the evidence is against assigning an even greater 50 percent rating.  And because the preponderance of the evidence is against the claim in this latter respect, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

B.  Bilateral (Right and Left) Inguinal Hernias

The Veteran's bilateral inguinal hernia is rated as 0-percent disabling (noncompensable) under 38 C.F.R. § 4.114, Diagnostic Code 7338.

Under this Diagnostic Code, a small inguinal hernia, reducible or without true hernia protrusion, is rated as 0-percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling. Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this code provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.

A September 2007 VA examination revealed a stable course since onset.  The Veteran had had bilateral inguinal surgeries in 1992 and 2002, so several years earlier.  There was no history of trauma to the digestive system or a history of neoplasm.  He reported the symptom of pain.  But examination revealed no hernia present.  It was noted that the bilateral inguinal hernia limited his ability to lift and carry.

A review of medical treatment records dated from 2007 to 2011 reveals no complaints of, or treatment for, bilateral inguinal hernia or symptomatology thereof whatsoever, aside from an April 2008 VA treatment record noting that the Veteran wanted verification from his primary care physician regarding support for his hernia so that it would loosen when he lifted heavy equipment.  He recounted the hernia repair surgeries in 1992 and 2002 and indicated he felt the surgery site was pulling apart.  However, no signs or symptoms of hernia were noted.  Later that same day, he was referred to Kinesiotherapy for hernia support.  He was measured and a medium Freeman hernia support ordered.

During his more recent VA examination in July 2011, the Veteran denied a history of recurrence of either inguinal hernia.  He mentioned wearing a belt to provide additional support for his abdominal wall, as his work required some lifting, though he limited himself to occasionally lifting only 5 to 10 pounds due to the combined effects of hernia repair scar pain, his cervical spine disability, and his right shoulder disability.  He reported a pulling pain in either groin area at the surgical scar sites.  The primary functional impairment was lifting limited by pain as heavy lifting requires contracture of the abdominal wall musculature to stabilize the pelvis, which pulled at the hernia repair scars with resulting sharp, stabbing pain.  The course since onset, however, was stable, and examination revealed no hernia present.  The examiner noted that physical examination of the hernia was inadvertently omitted, but the Veteran acknowledged the hernia had not recurred, and that the belt he wore was just for prophylactic (preventive) reasons, on the advice of his physician.

This evidence of record therefore does not support assigning a compensable rating for this bilateral inguinal hernia.  38 C.F.R. § 4.7.  There is no evidence of recurrence, indeed, even the Veteran acknowledges as much, and while he wears a belt or truss for support, he also readily admits he does this only as a precaution, to prevent a recurrence, such as might occur when lifting at his job.  He also apparently has continued to be able to do the lifting required of his job, albeit with certain concessions allowing him to rest whenever necessary, and he has conceded his lifting is additionally limited by his other service-connected disabilities, namely, those affecting his cervical spine and right shoulder, so not entirely due to this service-connected hernia disability.

Moreover, the pain he reported during the July 2011 VA examination appeared to be from his hernia scars, for which service connection has been granted and a separate 10 percent rating assigned retroactively effective from January 25, 2010, the date of receipt of his claim for service connection for these associated scars.  For the immediately preceding one-year period prior to January 25, 2010, the Board also has considered the potential application of a separate rating for these residual scars from an earlier effective date.  However, prior to his January 25, 2010, claim, there is no objective or subjective evidence that these residual postoperative scars from his hernia surgeries in 1992 and 2002 were painful, unstable, or caused associated limited function or impairment.  He had never complained of any symptoms due to these residual postoperative scars prior to January 25, 2010.  Thus this separate compensable rating of 10 percent for these scars is not warranted prior to January 25, 2010.  38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  See also Harper and Gaston, supra.

Also, his bilateral inguinal hernia has never been more than 0-percent disabling since filing this claim back in July 2007, except for the associated scars, so the Board cannot "stage" the rating for the underlying hernia, either.  Hart, supra.

For these reasons and bases, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

C.  DDD of the Cervical Spine

The DDD of the Veteran's cervical spine was rated as 20-percent disabling from July 16, 2007, to July 4, 2011, and has been rated as 30-percent disabling effectively since July 5, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS).

IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine - which dictates what rating will be assigned for limitation of motion of the spine, including the cervical spine - or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever formula results in a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Pursuant to the General Rating Formula, a 20 percent rating is warranted when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned either when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A higher 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  Whereas an even higher 100 percent rating requires unfavorable ankylosis of the entire spine (meaning when also considering the adjacent thoracic and lumbar (thoracolumbar) segment).

Note (1) indicates to evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  As already alluded to, to this end, service connection also has been granted during the pendency of this appeal for radiculopathy of the right upper extremity associated with this cervical spine disability.  And the Veteran has a separate 20 percent rating for this additional disability under 38 C.F.R. § 4.124a, Diagnostic Code 8613, on account of the consequent neuritis.


For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine therefore is 340 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Whereas a higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

VA must also consider evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

From July 16, 2007, to July 4, 2011

The evidence of record during this initial time period at issue includes an August 2006 private treatment record listing a diagnostic assessment of cervical spondylosis and cervical radiculopathy.  A VA treatment record dated in April 2007 indicates the Veteran was seen for complaints of increasing discomfort from the right base of his neck to his shoulder area.  It was noted that a May 2003 magnetic resonance imaging (MRI) had showed some evidence of disc bulging and minor anterior thecal sac impingement from C4 to C7.  There were degenerative discs at C5-6 and C6-7.  He had not had any follow-up treatment since then.  He denied any bowel, bladder, or ambulatory difficulties.  Examination found significant muscle spasm of the trapezius with some tenderness on the right.  Neurological examination revealed that the hand grip was slightly weaker on the right, but there was no proximal or distal weakness/numbness of the right arm.  The assessment was cervical spondylosis without myelopathy, with increasing discomfort, but not much treatment.  Subsequently, an X-ray of the cervical spine was scheduled, and in May 2007 it was reported that the X-ray was negative, with no abnormality found.  

In July 2007, the Veteran was seen again for complaints of increasing pain in his neck and right shoulder.  He reported having had neck pain for approximately five years, with a pain level of about 8/10 to 9/10.  No gross deformity was found, and he walked well without assistance.  An X-ray of his cervical spine revealed multi-level degenerative disease without evidence of fracture, subluxation, interspinous widening, or prevertebral soft tissue swelling.  The impression was negative cervical spine for age.

A July 2007 MRI done by a private physician revealed a new far right lateral C6-7 disc protrusion within the neural foramen, causing moderate narrowing of this opening.  There also was disc bulging and osteophyte formation present from C4-5 through C5-6 and a broad-based left paracentral protrusion at C6-7.  

The Veteran was provided another VA compensation examination in September 2007 in connection with his claim for an increased rating for the DDD of his cervical spine.  During that examination, he reported the course since onset as progressively worse.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  But there was history of numbness and paresthesias of the right arm.  He reported symptoms of decreased motion, stiffness, and dull and sharp pain that was severe and that would last for hours, occurring every one to six days.  He also reported radiating pain into his right arm.  No flare-ups were reported, and no incapacitating episodes in the last 12 months were reported.  Examination of the cervical spine revealed pain with motion and tenderness, but not spasm, atrophy, guarding, or weakness.  The Veteran had normal posture and head position, had symmetric appearance, and had a normal gait.  Kyphosis was found.  The cervical spine had a range of motion of 35 degrees in flexion, with pain at 35 degrees; 35 degrees in extension, with pain at 35 degrees; 20 degrees in left lateral flexion, with pain at 20 degrees; 45 degrees in right lateral flexion, with pain at 45 degrees; 50 degrees in left lateral rotation, with pain at 50 degrees; and 30 degrees in right lateral rotation, with pain at 30 degrees.  So he only experienced the pain at the terminal end points of his range of motion, not before, and there was no additional loss of motion on repetitive use.  Motor examination revealed 5/5 in the upper extremities, with normal muscle tone and no muscle atrophy.  Sensory examination was within normal limits for both upper extremities, except for vibration in the right upper extremity, which was found to be 1/2, which was deemed to be impaired.  Reflex examination also yielded normal results.  Lasegue's sign was negative.  Imagings showed the spine was kyphotic, but the alignment was normal.  The height of the bodies also was normal.  But there was moderate narrowing of C5-6 and C6-7 disc spaces associated with decreased signal intensity of the discs consistent with degeneration.  This also appeared to be associated with mild posterior bulging of the disc with compression of the anterior aspect of the thecal sac from the level of C4 through C7.  There also was evidence of cord compression.

The Veteran underwent physical therapy with VA in February 2008.  These treatment notes documented reports that the exercises were getting easier, but persisting were complaints of stiffness and an increase in pain throughout the day.  Less frequent were radicular symptoms in the right upper extremity, but pain was constant in the right scapuloclavicular region.  His pain and stiffness also had been increased by working long hours.  During one session, the range of motion of the cervical spine at one session was 17 degrees in flexion and 32 degrees in extension.  He did therapeutic exercises during the session, but was unable to perform lateral bending due to pain and the onset of radicular symptoms in the right upper extremity.  But an MRI completed in February 2008 showed no abnormality with the sternoclavicular joints.  In another session, the range of motion of the cervical spine was 31 degrees in flexion and 28 degrees in extension.

The Veteran submitted a statement in June 2008, contending that his neck was stiff and he could not turn his head sometimes due to the DDD.  

A June 2008 electromyograph (EMG)/nerve conduction study revealed normal right median and ulnar sensory motor distal latencies and conduction velocities.  Needle screening EMG examination of the right upper limb did not reveal any abnormal findings.


A follow-up EMG of the right supraspinatus and right infraspinatus muscles was conducted in October 2008.  Needle examination of the right infraspinatus muscle was normal.  Needle examination of the right supraspinatus muscle revealed reduced recruitment.  No fibrillation potentials or increased insertional activity was noted.  Motor unit potentials were otherwise normal.  The Veteran had a significant amount of guarding and difficulty relaxing his muscles to view insertional activity.  Conclusion based on the findings was that the isolated findings of reduced recruitment in the right supraspinatus were of uncertain clinical significance, but could represent a lesion to the suprascapular nerve innervating the supraspinatus muscle.

An August 2008 VA surgical resident note indicated the Veteran had presented with pain beginning at the right upper cervical neck that radiated down anterior lateral shoulder and down the upper arm just distal to elbow.  It was believed that this pain was not due to a labral tear, but more likely due to tendonitis of the right shoulder.  The Veteran received an injection of 40 milligrams of depomedrol and 4 cubic centimeters of 4% marcaine in the right subacromial space.

Subsequently, in November 2008, the Veteran was seen for a pinched nerve in his neck.  He was having exacerbation of pain.  On examination, he had pain on range of motion testing, and his right shoulder and trapezius muscles were tender to palpation.  Neurological examination revealed intact cranial nerves II to XII, and brachial/patellar deep tendon reflexes were plus.  His gait was smooth and steady.  The assessment was cervical spine pain, muscle spasm, and right shoulder arthralgia.  

The remaining treatment records dated since November 2008 until July 4, 2011, are devoid of complaints of, or treatment for, the service-connected DDD of the cervical spine or symptomatology thereof.

So this evidence does not support assigning a rating higher than 20 percent for the DDD of the cervical spine during this initial period.  38 C.F.R. § 4.7.  Although there is no disputing the Veteran has substantial cervical spine disability, it has not been shown that he has sufficient functional or other impairment to warrant assigning the higher 30 percent rating under the General Rating Formula because he does not have forward flexion of 15 degrees or less, even when considering his pain, or favorable ankylosis of his entire cervical spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to Diagnostic Codes 5235-5242 indicates that, for VA compensation purposes, favorable ankylosis is fixation of a spinal segment in neutral position (0 degrees).  While it is clearly apparent the Veteran has restriction of motion of his neck or cervical spine in all directions, it simply cannot be said this restriction is so severe as to be tantamount to ankylosis.  The entirety of the record is absent for any evidence of cervical ankylosis during this initial period.  

Further, a 40 percent rating also is unavailable under the Formula for Rating IVDS based on Incapacitating Episodes.  The Veteran, himself, has never reported any incapacitating episodes of cervical pathology during this time period, and there also is no other evidence, medical or otherwise, VA or private, that bed rest has been prescribed by a physician for this cervical spine disability.  So, by definition, he has not experienced any incapacitating episodes on account of this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

He also does not have additional disability or functional loss due to pain, weakness, fatigability, or incoordination on account of this disability, at least to the point of warranting a higher rating.  During the September 2007 VA examination, it was noted that, while there was pain with motion and tenderness, there was no additional loss of motion on repetitive use.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  As previously noted, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

A rating higher than 20 percent is not warranted, therefore, for this initial period because it has not been shown that any of these factors result in additional disability over and above that already contemplated by his existing 20 percent rating.  Also, his cervical disability was never more than 20-percent disabling from the filing of his claim in July 2007 until July 4, 2011, so the Board cannot "stage" this rating either.  Hart, supra.

For these reasons and bases, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

Since July 5, 2011

As for this immediately succeeding period from July 5, 2011, to the present, the Board also finds that the DDD of the Veteran's cervical spine has not been so severe as to warrant an even higher 40 percent or greater rating (rather than a higher 30 percent rating).  The Board's review of the evidence in the file reveals that, while he has experienced worsening symptoms of DDD of the cervical spine during this more recent period at issue, these symptoms are not so severe as to cause unfavorable ankylosis of his entire cervical spine, much less entire spine, or incapacitating episodes having a total duration of four to six weeks.  The most pertinent medical findings assessing the severity of this cervical spine disability during this immediately ensuing period are from his VA compensation examination on July 5, 2011.

During that July 2011 VA examination, he reported experiencing continuous pain, albeit without specific flare-ups, with an intensity of 8/10.  He had pain radiating from his neck into his right upper back and shoulder with intermittent numbness and tingling to the fingertips of his right hand and weakened grip.  The course since onset was said to have been progressively worse, and treatment included medication, injections, and chiropractic care.  There was no history of flare-ups, hospitalization, surgery, spine trauma, or spine neoplasm.  There also had been no incapacitating episodes.  Other symptoms included decreased motion, stiffness, and spasm.  He did not use any assistive device and was able to walk 1/4 mile.  Examination of his spine revealed normal posture and head position, and symmetry in appearance.  There was no gibbus, kyphosis, or cervical spine ankylosis.  No atrophy or weakness was found, but there were findings of spasm, guarding, pain with motion, and tenderness.  The range of motion of the cervical spine was to 10 degrees of flexion, 10 degrees of extension, 5 degrees of left and right lateral flexion, and 15 degrees of left and right lateral rotation.  There was objective evidence of pain on active range-of-motion testing, as well as objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range-of-motion testing.  Reflex examination revealed absent right biceps, hypoactive left biceps, and hypoactive triceps and brachioradialis on the right and left.  Motor examination revealed generally normal motor strength, and normal muscle tone, with no atrophy.  Lasegue's sign was negative.  The diagnosis was DDD of the cervical spine, and paralysis/neuritis, incomplete, right middle and lower radicular groups, which was moderate based on pain, sensory abnormalities, and diminished finger flexor function.  The examiner explained this represented a radiculopathy due to the cervical spine degenerative disease.  

As a result of these findings of the July 2011 examination, as previously discussed, in a November 2011 decision the RO granted service connection for the right upper extremity radiculopathy associated with this cervical spine disability and assigned a separate 20 percent rating retroactively effective from July 5, 2011, the date of that VA compensation examination.  But since the Veteran did not appeal the rating and/or effective date assigned for this associated disability, the claim at issue only instead concerns the rating for his underlying cervical spine disability, not also the associated radiculopathy.  See Grantham, 114 F.3d at 1158-59.  And it has not been shown this underlying disability deserves a rating higher than 30 percent.


When considering the General Rating Formula, it has not been shown that he has sufficient functional or other impairment to warrant assigning a higher 40 percent rating because he does not have unfavorable ankylosis of his entire cervical spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242.  While it is apparent he has restriction of motion of his neck/cervical spine in all directions, it simply cannot be said this restriction is so severe as to be tantamount to ankylosis, certainly not of the unfavorable variety.  Indeed, the entirety of the record is absent for any evidence of cervical ankylosis, favorable or unfavorable, during this period.  And significantly, the July 2011 VA examiner expressly confirmed there was no evidence of cervical ankylosis.

Further, a 40 percent rating also is unavailable under the Formula for Rating IVDS based on Incapacitating Episodes.  The Veteran, himself, has never reported any incapacitating episodes of cervical pathology during this time period.  In fact, during the July 2011 VA examination, he denied having had any incapacitating episodes.  As well, there is no other evidence, medical or otherwise, VA or private, that bed rest has been prescribed by a physician for this cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  So, by definition, he has not experienced any incapacitating episodes, much less of the frequency, severity and duration required for the higher 40 percent rating.

The July 2011 examination also failed to find that the Veteran has additional disability or functional loss due to pain, weakness, fatigability, or incoordination on account of this cervical spine disability, at least to the point of warranting a higher rating.  It was noted during the examination that there was pain with motion, guarding, and tenderness, but there was no additional loss of motion on repetitive use.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  As previously explained, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

For these reasons and bases, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

Lastly, as this cervical disability has never been more than 30-percent disabling since July 5, 2011, the Board cannot "stage" this rating either.  Hart, supra.  The fact that the Veteran received this higher 30 percent rating as of July 5, 2011, is a "staging" of this rating.  This rating cannot be further staged, however, since even greater disability has not been shown.

D.  Right Shoulder Disability

The Veteran's right shoulder strain with a tear of the anteroinferior labrum and degenerative arthritis is rated as 20-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201, except for from August 6, 2008 to September 30, 2008, when he had a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.

In the assignment of Diagnostic Code numbers, a hyphenated Diagnostic Code may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated Diagnostic Code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

According to Diagnostic Code 5010, arthritis due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.


Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, is Diagnostic Code 5201 since it concerns limitation of motion of the arm and shoulder.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  This 10 percent evaluation is combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  

According to Diagnostic Code 5201, a 20 percent rating is assigned if the range of motion of the major or minor arm is limited to the shoulder level (i.e., 90 degrees of abduction); a 20 percent rating is assigned if the range of motion of the minor arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); a 30 percent rating is assigned if the range of motion of the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); a 30 percent rating is assigned if the range of motion of the minor arm is limited to 25 degrees from the side; and a 40 percent rating is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

As previously stated, when determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain or painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

But as also previously discussed, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

Other possible diagnostic codes for rating shoulder disabilities are Diagnostic Code 5202 for other impairment of the humerus and Diagnostic Code 5203 for impairment of the clavicle or scapula.  Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  And an 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The evidence of record includes an August 2006 private treatment record noting an assessment of right shoulder impingement syndrome.  A VA treatment record dated in April 2007 concerns when the Veteran was seen complaints of increasing discomfort from the right base of his neck to his shoulder area.  Examination found significant muscle spasm of the trapezius with some tenderness on the right.  Neurological examination revealed that the hand grip was slightly weaker on the right, but there was no proximal or distal weakness/numbness of the right arm.  The diagnostic assessment was cervical spondylosis without myelopathy, with increasing discomfort, but not much treatment.  In July 2007, the Veteran was seen again for complaints of right shoulder pain.  

A June 2007 private MRI of the right shoulder revealed mild tendinopathy of the supraspainatus tendon and subscapularis tendon, with the former appearing to be due to the slop of the acrominion rather than AC joint hypertrophy.  Also found was degenerative signal within the labrum without frank tear.  

A September 2007 VA examination revealed that symptoms were progressively worse since onset.  However, there was no history of hospitalization, surgery, trauma to the joints, or neoplasm.  The Veteran was reported to be right-handed.  He complained of chronic pain in this shoulder.  During range-of-motion testing, it was observed that he resisted passive range-of-motion testing of his right shoulder, which made those measurements impossible to assess accurately.  On testing, his active range of motion was found to be 95 degrees of flexion, with pain beginning at 90 degrees; 85 degrees of abduction, with pain beginning at 85 degrees; 30 degrees of external rotation, with pain at 30 degrees; and 45 degrees of internal rotation, with pain at 45 degrees.  There was no additional loss of motion on repetitive use.  Right shoulder was found to have crepitus, painful movement, and guarding of movement.  

An MRI completed by VA in February 2008 showed no abnormality with the sternoclavicular joints.  An MRI of the right shoulder, also completed in February 2008, revealed minimal increased signal in the supraspinatus tendon, consistent with tendinosis.  No full-thickness rotator cuff tear was seen.  The anterior part of the superior labrum had increased signal and the possibility of a tear was raised.  Acromion was downsloping.  Degenerative joint disease related edema in the distal clavical was seen.  Bone marrow signal was otherwise unremarkable.

A May 2008 VA treatment record noted complaints of pain at the right sternoclavicular (SC) joint with paresthesia of the lateral aspect of the right arm.  Another May 2008 VA treatment record with neurology noted an assessment of right SC joint popping and right shoulder pain with paresthesia of right upper extremity, and frozen right shoulder.  It was noted the Veteran was concerned that his right clavicle was dislocated and wanted surgical treatment for it.  

A June 2008 private treatment note recorded the diagnoses of right shoulder pain, right clavicle pain, and unstable right SC joint.

The Veteran was seen by Pain Medicine Associates in June 2008 for his right shoulder pain.  He reported that the majority of his pain radiated from his clavicle to his shoulder and down to his arm.  He reported that it felt like the shoulder was dislocated and often popped, causing increased pain.  He had tried acupuncture and physical therapy twice, neither of which had helped.  He had increased tenderness upon palpation of the SC joint on the right side with reported radiating pain from the FC joint into his shoulder and down his arm.  Gross motor was 5/5, and deep tendon reflexes were intact bilaterally and symmetrically.  Sensation was intact to light touch.  He was assessed with SC joint dysfunction.

A June 2008 EMG/nerve conduction study revealed normal right median and ulnar sensory motor distal latencies and conduction velocities.  Needle screening EMG examination of the right upper limb did not reveal any abnormal findings.

Another MRI of the right upper extremity, completed in July 2008, revealed intact rotator cuff tendons.  There was a tear of the anteroinferior labrum.  The biceps were normally placed, and the biceps labra complex appeared intact.  There were mild degenerative changes of the AC joints.  No os acromiale was seen.

An August 2008 VA treatment note documented complaints of pain beginning at the right upper cervical neck and radiating down the anterior lateral shoulder and the upper arm just distal to the elbow.  He was provided an injection into the shoulder.  An August 2008 VA MRI report noted there was a tear of the labrum within the shoulder joint, along with a bit of arthritis.  In the same month and year, the Veteran underwent a surgery for this right shoulder disability.  

In a September 2008 VA treatment record, it was estimated that had received about 30 to 50 percent relief with an injection into the shoulder at the last visit, and that all of his pain was localized to the cervicobrachial area.

A follow-up EMG of his right supraspinatus and right infraspinatus muscles was done in October 2008.  Needle examination of the right infraspinatus muscle was normal.  Needle examination of the right supraspinatus muscle revealed reduced recruitment.  No fibrillation potentials or increased insertional activity was noted.  Motor unit potentials were otherwise normal.  He had a significant amount of guarding and difficulty relaxing his muscles to view insertional activity.  Conclusion based on the findings was that the isolated findings of reduced recruitment in the right supraspinatus were of uncertain clinical significance, but could represent a lesion to the suprascapular nerve innervating the supraspinatus muscle.


Subsequently, in November 2008, he was seen for a pinched nerve in his neck.  He was having exacerbation of pain.  On examination, his right shoulder and trapezius muscles were tender to palpation.  Neurological examination revealed intact cranial nerves II to XII, and brachial/patellar deep tendon reflexes were plus.  The assessment was cervical spine pain, muscle spasm, and right shoulder arthralgia.  

A November 2008 VA examination was provided.  The examiner noted there was some question by the Veteran's orthopedic physicians as to the cause of the Veteran's shoulder problem.  He had received steroid injections into his shoulder and into the SC joint, which had helped but only for a short while.  His right clavicle surgery in August 2008 had helped relieve the joint popping out of place.  At the time of the examination, he had constant pain in the shoulder and had lost sleep over it.  It was reiterated that he was right-handed, so his right shoulder disability affected his work when he was required to do anything above shoulder level, though he rarely missed work.  His chores and recreational activities also were affected moderately in the same way.  Activities of daily living, however, were not affected.  There were no systemic symptoms associated with the condition.  There also was no locking up or giving way, and no incapacitating episodes.  Examination of the right shoulder revealed antalgic movements when removing and putting on clothes.  But the shoulder showed no redness, heat, or swelling, though it was very tender to palpation.  There was a slight right deltoid muscle atrophy.  Range of motion of the right shoulder was 70 degrees of forward flexion, with pain throughout the range of motion, which was limited by the pain; 75 degrees of abduction, with pain throughout the entire range of motion, which also was limited by the pain.  Internal rotation was to 45 degrees, again with pain throughout the range of motion and limiting it; and external rotation was to 10 degrees, with pain again present throughout the range of motion.  Repetitive motion also brought out pain, weakness, fatigue, and loss of function.  X-ray showed a normal right shoulder, with a 7-millimeter linear density soft tissue lateral to proximal humerus.  The diagnoses were tear of anteroinferior labrum and mild degenerative arthritis of the right shoulder. 

An August 2009 VA treatment record noted a "frozen" right shoulder.  A May 2011 VA treatment record noted complaints of shoulder pain for five days.  The Veteran reported a pain level of 9/10, but did not indicate there were other symptoms.  In June 2011, he was seen for right shoulder labral tear, which was chronic, with worsening tendonitis symptoms with simple activities and work.  The right shoulder had painful range of motion with minor tenderness to palpation of the superior aspect of the shoulder.  The upper extremities had an equal grip bilaterally, and sensory function was intact.

Subsequently, in July 2011, the Veteran had another VA examination.  This examiner noted the Veteran was service connected for a right shoulder disability now labeled as limited motion of the arm and residuals of excision of the head of the right clavicle due to subluxation of the clavicular head.  He had documented right shoulder supraspinatus tendonapathy, torn labrum, and degenerative arthritis.  He reported continuous pain in the right gleno-humeral joint area, generalized pain in the entire region of the shoulder girdle, and pain with use in the sternoclavicular area.  He could no longer abduct the arm beyond about 45 to 50 degrees.  He guarded the arm, holding partially flexed at all times.  He could not use the arm for any overhead work, repetitive or heavy lifting, grasping, pulling, pushing, or manipulation.  He had difficulty dressing, eating, and driving.  He had to learn to throw a football with his left hand as he was no longer able to do so with his right hand.  His dominant hand was his right hand.  He reported symptoms of pain, stiffness, weakness, and decreased speed of joint motion, but not symptoms such as subluxation, dislocation, locking, effusions, giving way, instability, or flare-ups.  Examination of the joints found tenderness, pain at rest, abnormal motion, and guarding of movement.  The range of motion of the right shoulder was 50 degrees of flexion, 50 degrees of abduction, 20 degrees of internal rotation, and 20 degrees of external rotation.  There was objective evidence of pain with active motion and pain following repetitive motion, as well as additional limitations after three repetitions of range of motion due to the pain.  In particular, after repetitive motion, the range of motion of the right shoulder was reduced to 40 degrees of flexion and 40 degrees of abduction, although internal and external rotation were still to 20 degrees.  There also was no joint ankylosis.  The Veteran reported being employed as a food services supervisor, and he had lost seven to eight days from work during the last 12-month period due to his headaches, though not because of this right shoulder disability.  The examiner concluded that the limited motion of the right shoulder was due to combined effects of right shoulder labral tear, tendinopathy of the supraspinatus tendon, degenerative joint disease of the glenohumeral joint, and excision of the clavicular head, with additional impaired motion due to radicular pain due to DDD of the cervical spine.  

The Veteran was seen for right shoulder pain again in September 2011.  He reported pain intensity of 8/10, but denied instability.  The right upper extremity had an active range of motion of 90 degrees of flexion.  Lift off/belly press was negative, but Neer and Hawkins were positive.  There was pain with empty can testing and minimal AC tenderness.  Deltoid function was intact.  This evaluating physician commented that he was uncertain whether the Veteran's symptoms could be improved with surgery.  He did not feel the symptoms were labral-related and had reviewed the MRI from 2008, which appeared normal.  He recommended continued conservative treatment.

Based on the foregoing evidence, the Board finds that, as of the July 5, 2011 VA compensation examination, the Veteran's right shoulder disability warrants a higher 30 percent rating under Diagnostic Code 5201 because the examination that date showed that his abduction was reduced from 50 to 40 degrees with repetitive motion, on account of his pain - so to less than midway between his side and shoulder level.  Moreover, although the previous November 2008 VA examination revealed 75 degrees of abduction, even with pain, that examiner acknowledged that repetitive motion also brought out pain, weakness, fatigue, and loss of function, though he did not additionally specify how much loss in function there was after repetitive motion, such as just how much the Veteran's range of motion was reduced.


The Board therefore finds that the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, regarding the symptoms manifested by the Veteran's right shoulder disability as of July 5, 2011.  As a result, the Board will resolve this reasonable doubt in his favor and award a higher 30 percent rating effective July 5, 2011, the date of the VA compensation examination.  However, an even higher rating of 40 percent is not warranted as the majority of the evidence shows the range of motion of the right arm is not limited to just 25 degrees from the side.

E.  Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, however, the Board finds that the Veteran's symptomatology for the disabilities at issue in this appeal - migraine headaches, bilateral inguinal hernia, DDD of the cervical spine, and right shoulder disability - is sufficiently contemplated by the rating schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable.").  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

As concerning all of these disabilities, the Veteran's primary complaint is of chronic pain, and this pain, regardless of whether due to his migraines, hernia (actually, the residual scars), cervical spine disability, or right shoulder disability is contemplated by the applicable schedular criteria, especially considering that this pain, including its affect on his range of motion, is the reason the ratings for his migraines and right shoulder disability are being increased or assigned from an earlier effective date (which will result in payment of additional retroactive compensation).  And he has acknowledged that his bilateral inguinal hernia has not recurred since his last surgery.  Moreover, he is now also receiving additional compensation for the right upper extremity radiculopathy associated with the DDD of his cervical spine.  So the type and manner of symptoms he experiences are factors in these important determinations that have been made since the filing of these increased-rating claims.

Further, although he has alleged that these disabilities limit his ability to function at work, he has never alleged that he had to stop working on account of these disabilities or that there has been what amounts to marked interference with his employment, meaning above and beyond that contemplated by his schedular ratings, and records show he continues to be employed in a managerial capacity despite these service-connected disabilities.  There is no suggestion of consequent effect on his earning capacity more than that contemplated by his schedular ratings for these disabilities, such as, for example, might be evidenced by a less than favorable performance review, demotion, reassignment, etc.  He also has reported to VA examiners that he has missed only 7 to 8 days of work in an entire year 
(12-month period), which cannot be considered excessive.  If considering his service-connected disabilities, there is not the marked interference with employability on account of these disabilities that could be considered over, above or beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  As well, records do not show, and he does not allege, that he has been frequently hospitalized on account of these service-connected disabilities.  Instead, most, if not all, of the evaluation and treatment he has received and required for these disabilities has been on an outpatient basis, not as an inpatient.

While the Veteran's representative argues that a referral for extra-schedular consideration is necessary for the right shoulder disability, because it has been found that the right shoulder condition includes conditions associated with the gleno-humeral joint and clavicle head, labral tear, and tendinopathy, and is therefore severely underrated, the symptoms manifested by all these conditions are nevertheless still contemplated in the rating criteria.  Furthermore, as discussed above, there is no evidence that the Veteran has had what amounts to marked interference with his employment.  And, aside from his hospitalization for surgery in August 2008, he has not been hospitalized for treatment of his right shoulder disability.  Moreover, VA already has compensated him at the 100-percent level for his convalescence following that surgery, under the provisions of 38 C.F.R. § 4.30.

In short, since the rating schedule adequately addresses the symptomatology for all four disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The higher 30 percent rating for the vascular (migraine) headaches is granted from an earlier effective date - namely, from June 2007 rather than just as of July 5, 2011 - subject to the statutes and regulations governing the payment of retroactive VA compensation.

The claim for a compensable rating for the bilateral inguinal hernia, however, is denied.


Also denied is the claim for a rating higher than 20 percent for the DDD of the cervical spine from July 16, 2007, to July 4, 2011, and a rating higher than 30 percent since July 5, 2011.

However, as of July 5, 2011, a higher 30 percent rating is granted for the right shoulder disability, namely, for the residuals of the right shoulder strain with a tear of the anteroinferior labrum and degenerative arthritis, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


